 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KEVIN J. BARRY (CABN 229748)
   ERIC CHENG (CABN 274118)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Kevin.Barry@usdoj.gov
             Eric.Cheng@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                      )   Case No. CR 17-609 VC
                                                    )
15           Plaintiff,                             )   UNITED STATES’ RESPONSE AND
                                                    )   OPPOSITION TO DEFENDANT’S MOTIONS
16      v.                                          )   IN LIMINE NOS. 1–21 (DKT NO. 58)
                                                    )
17   JOSE INEZ GARCIA-ZARATE,                       )   Trial Date:    January 15, 2020
                                                    )
18           Defendant.                             )   Pretrial Conf.: January 8, 2020
                                                    )   Time:           10:00 a.m.
19                                                  )
                                                    )   Judge:         Hon. Vince Chhabria
20                                                  )

21

22

23

24

25

26

27

28

     U.S. RESP. & OPP. TO DEF. MOTS. IN LIMINE
     CR 17-609 VC
 1                                                               TABLE OF CONTENTS

 2

 3 I.             No. 1: “Motion to Exclude Prior Convictions and Bad Acts for All Purposes” ..............................1

 4 II.     No. 2: “Motion to prohibit testimony that does not go to the allegation of possession
   of the firearm” ..............................................................................................................................................1
 5
   III.    No. 3: “Motion to exclude any references to DNA evidence” ........................................................3
 6
   IV.     No. 4: “Motion to exclude any reference to there being gun-shot residue (GSR)
 7 evidence found on Mr. Garcia-Zarate” ........................................................................................................3

 8 V.     Nos. 5, 6, and 8: “Motion to exclude any medical examiner photographs,” “Motion to
   exclude coroner testimony,” and “Motion excluding certain videos” .........................................................4
 9
   VI.    No. 7: “Motion regarding adjustments of Video Footage” ..............................................................5
10
   VII. No. 9: “All files and exhibits be generically named” ......................................................................5
11
   VIII. No. 10: “Defense is relying on prosecution witness list” ................................................................5
12
   IX.    No. 11: “Motion to exclude all witnesses during the proceeding” ..................................................5
13
   X.     No. 12: “All witnesses shall be subject to recall upon being dismissed from the stand” ................6
14
   XI.    No. 13: “Disclosure of any and all information regarding civilian witnesses’ criminal
15 records, prior bad acts, crimes of moral turpitude” .....................................................................................6

16 XII.           No. 14: “Motion regarding the theft of firearm in question” ...........................................................6

17 XIII. No. 15: “Exclusion of any testimony, documents, physical evidence not disclosed to
   defense”........................................................................................................................................................6
18
   XIV. No. 16: “Addressing parties by their names rather than conclusory or argumentative
19 labels, which assume facts not in evidence and undermine the presumption of innocence”.......................7

20 XV. No. 17: “Exclusion of opinion testimony from the prosecution witnesses regarding
   Mr. Garcia Zarate’s guilt” ............................................................................................................................7
21
   XVI. No. 18: “Exclusion as to opinion or expert opinion from prosecution witnesses as to
22 the veracity of Mr. Garcia Zarate’s statements” ..........................................................................................7

23 XVII. No. 19: “Exclusion of Statement by Mr. Garcia Zarate at Arraignment”........................................7

24 XVIII. No. 20: “Prohibition on referring to the firearm as a ‘murder weapon.’” .......................................9

25 XIX. No. 21: “Prohibition on saying that Mr. Garcia-Zarate fired or used the gun.” ..............................9

26

27

28

       U.S. RESP. & OPP. TO DEF. MOTS. IN LIMINE
       CR 17-609 VC                                                            i
 1          The United States (the “government”) submits the following response and opposition to the

 2 defendant’s motions in limine. Dkt. No. 58.

 3 I.       No. 1: “Motion to Exclude Prior Convictions and Bad Acts for All Purposes”

 4          The government opposes the defendant’s motion to exclude evidence of his prior convictions and

 5 bad acts for all purposes.

 6          First, if the defendant testifies, the government seeks to use the defendant’s prior convictions

 7 (see Dkt. No. 52 at Ex. 7) for impeachment purposes, as set forth in the government’s Motion In Limine

 8 No. 7. See Dkt. No. 61 at 12–14. If the defendant testifies that he did not possess the firearm and

 9 ammunition, he puts his credibility at issue and his prior convictions should be admitted to impeach him
10 under Federal Rule of Evidence 609. See id. The defendant’s prior convictions are sufficiently distinct

11 from the firearm and ammunition charges so as to not prejudice the defendant. See id. Moreover, his

12 2011 conviction for Illegal Re-Entry Into the United States After Deportation in violation of 8 U.S.C.

13 § 1326 falls within the ten-year period provided by Rule 609(b), and the defendant had been out of jail

14 for less than a year. See id. Accordingly, the defendant’s motion should be denied because prior

15 conviction evidence for the defendant is appropriate for impeachment purposes if the defendant testifies.

16          Second, as set forth in the government’s Motion In Limine No. 2, the government seeks to

17 introduce evidence regarding the shooting of Ms. Steinle not only because it is relevant to the charged

18 conduct but also because it is inextricably intertwined with the charged offenses. See Dkt. No. 61 at 1–

19 4. To the extent that the defendant further seeks to exclude such evidence as “bad acts” under Federal

20 Rule of Evidence 404(b), the defendant’s motion should be denied because the evidence is probative of

21 knowledge, identity, absence of mistake, and motivation under Rule 404(b) as set out in the

22 government’s Motion In Limine No. 2. See Dkt. No. 61 at 1–4.

23
     II.    No. 2: “Motion to prohibit testimony that does not go to the allegation of possession of the
24          firearm”

25          The defendant has moved to prohibit the testimony of James Steinle, arguing that his testimony

26 does not address possession of the firearm. The government will work with the defense to agree to a

27 stipulation regarding the facts for which Mr. Steinle’s testimony is necessary, as outlined below, but in

28 the event those efforts are unsuccessful, the defense presents no basis to preclude this testimony.

     U.S. RESP. & OPP. TO DEF. MOTS. IN LIMINE
     CR 17-609 VC                                     1
 1          While Mr. Steinle cannot testify to the specifics of the defendant’s actual possession of the

 2 firearm and ammunition, his testimony is necessary because it is part of the same transaction of that

 3 possession and because it helps the government present the jury with a coherent and comprehensible

 4 story of what happened on Pier 14 on the evening of July 1, 2015. See United States v. DeGeorge, 380

 5 F.3d 1203, 1220 (9th Cir. 2004). The most critical aspect of that evening, of course, is that the

 6 defendant possessed the firearm by pulling the trigger, resulting in Mr. Steinle’s daughter being shot as

 7 she stood beside him.

 8          The facts about which Mr. Steinle will testify are inextricably intertwined with the defendant’s

 9 possession of the firearm and ammunition, including his possession of one round of ammunition that
10 was recovered from Kate Steinle’s body. The facts include: (1) the Steinles’ presence at Pier 14 on the

11 evening of July 1, 2015; (2) their location on the pier at the time of the gunshot; (3) the physical actions

12 by Mr. Steinle and his daughter immediately after the shot; (4) the reactions of others to Kate Steinle’s

13 collapse; (5) Mr. Steinle’s observation of a gunshot in Kate Steinle’s back; (6) laying a foundation for

14 photographs taken on Pier 14 immediately before the shooting; (7) identifying the individuals in those

15 photographs; and (7) identifying him and his daughter in a video of the shooting.

16          These facts are probative to the identity of the defendant because it is the reason that multiple

17 witnesses drew their attention to the scene of the shooting, immediately identified the defendant as the

18 suspect, and described him to authorities investigating the shooting. It also is probative to the

19 defendant’s knowledge and absence of mistake of his possession of the firearm, as well as his potential

20 motivation for disposing of the gun and fleeing the scene, because the firearm had to be possessed by the

21 defendant to pull the trigger and fire the weapon.

22          The defendant’s effort in this motion is similar to United States v. Daly, 974 F.2d 1215, 1217

23 (9th Cir. 1992). In Daly, the defendant was convicted of being a felon in possession, under 18 U.S.C.

24 § 922(g)(1). The case arose from an 11 hour shootout between the defendant and San Diego police

25 officers, and the trial court admitted evidence of the shootout. On appeal, the defendant claimed this

26 was improper. In his view, “the government need only show that he was a convicted felon in possession

27 of a firearm, and that he surrendered after eleven hours of surveillance when police fired tear gas into

28 the room.” Id. The Ninth Circuit rejected this claim, holding that evidence of the shootout put the

     U.S. RESP. & OPP. TO DEF. MOTS. IN LIMINE
     CR 17-609 VC                                     2
 1 defendant’s illegal activity in context and served to rebut claims of self-defense, and thus, was

 2 sufficiently intertwined to be admissible. Id.

 3          Here, the facts about which Mr. Steinle will offer testimony are both part of the same transaction

 4 with which the defendant is charged and are necessary to tell the story of what happened on Pier 14.

 5 Should the parties not reach a stipulation on these important facts, the Court should not preclude his

 6 testimony.

 7 III.     No. 3: “Motion to exclude any references to DNA evidence”

 8          The government opposes the defendant’s motion to exclude any references to DNA evidence.

 9 During the government’s case in chief, the government may introduce evidence that testing for DNA
10 was performed on the firearm at issue after it was retrieved from the San Francisco Bay, which returned

11 no positive results. The government is open to entering into a stipulation with the defense regarding

12 these limited facts.

13          Contrary to the defendant’s assertion, the fact that DNA testing was performed carries more than

14 “zero probative value” as it relates to the investigative steps carried out by law enforcement in this case.

15 The government will not suggest that evidence matching the defendant’s DNA was actually found in the

16 results, removing any possibility of prejudice to the defendant. See Fed. R. Evid. 403.

17
     IV.    No. 4: “Motion to exclude any reference to there being gun-shot residue (GSR) evidence
18          found on Mr. Garcia-Zarate”

19          The government opposes the defendant’s motion to exclude any reference to gunshot residue

20 (GSR) found on the defendant. The defendant first argues that the evidence of gunshot residue should

21 be excluded because of an alleged “alteration” of lab results. See Dkt. No. 58 at 3. But the defendant’s

22 focus on a machine printout while ignoring the entirety of the cited report of analysis is misplaced, as

23 was already established during state court proceedings. In any event, this factual allegation goes to the

24 weight, not the admissibility of such evidence, and may easily be addressed by the defendant during

25 cross examination.

26          The defendant next argues that the evidence of gunshot residue should be excluded because of an

27 allegation of “contamination” of the defendant’s hands while he was handcuffed and “sweating

28 profusely.” See Dkt. No. 58 at 3. To the contrary, the cited testimony does not state that the defendant

     U.S. RESP. & OPP. TO DEF. MOTS. IN LIMINE
     CR 17-609 VC                                     3
 1 “spent at least forty-five minutes in the back of [a] patrol car” before his hands were covered by paper

 2 bags. Id. And far from putting into doubt the gunshot residue evidence, the fact that this residue

 3 persisted despite the defendant’s sweat heightens its importance. In any event, this allegation by the

 4 defendant once again goes to the weight, not admissibility, of such evidence. The defendant’s motion

 5 should be denied.

 6
     V.     Nos. 5, 6, and 8: “Motion to exclude any medical examiner photographs,” “Motion to
 7          exclude coroner testimony,” and “Motion excluding certain videos”

 8          The defense has moved to exclude photographs of Kate Steinle taken by the medical examiner,

 9 testimony by the examiner, and “photographs, video or footage depicting Ms. Steinle after she was
10 shot.” With respect to the first two categories, the government will work with the defense to reach a

11 stipulation regarding the following facts: (1) Ms. Steinle was struck in the back by a bullet; (2) the

12 medical examiner recovered a bullet from Ms. Steinle’s body; and (3) the bullet recovered from Ms.

13 Steinle was fired from the Sig Sauer .40 caliber firearm that the SFPD recovered from the water beside

14 Pier 14. These facts are critical because the defendant is charged with possessing that bullet, together

15 with the ammunition that was still in that firearm when it was recovered, and because one aspect of the

16 defendant’s possession of that firearm involved him pulling the trigger and firing that bullet.

17          As the defense has indicated in its motion that these facts are not disputed, the government is

18 confident that the parties can reach a stipulation on them. Dkt. No. 58 at 4:2 (“The cause of death of

19 Ms. Steinle is not disputed nor is it an issue in this case.”).

20          With respect to the third point, there is a video of Pier 14 that shows Ms. Steinle, her father, and

21 the defendant prior to the shooting. It also includes the moments after she is shot. It shows her falling

22 to the ground, being attended to by her father, and followed by the defendant standing up, throwing an

23 object into the water, and leaving the pier. In arguing to exclude it, the defense claims that showing the

24 video to the jury “would create a danger and substantial likelihood of an undue consumption of court

25 time, undue prejudice, confusing the issue, or misleading the jury.” Dkt. No. 58 at 4:22-23. The video

26 would do the exact opposite, as it is critical evidence, and the defense in the state proceedings made use

27 of it as well. There is no basis to exclude it. The government does not intend to use other video of Ms.

28 Steinle after she was shot.

     U.S. RESP. & OPP. TO DEF. MOTS. IN LIMINE
     CR 17-609 VC                                      4
 1 VI.      No. 7: “Motion regarding adjustments of Video Footage”

 2          The government opposes the defendant’s motion regarding adjustments of video footage in part.

 3          First, the government has already disclosed video enhancements and agrees that edits or

 4 manipulations—including any and all from the defendant—should be disclosed with an opportunity for

 5 objections from the other party before introduction into evidence. However, labels, annotations,

 6 descriptions, or other like enhancements should be allowable during attorney argument, such as during

 7 closing argument.

 8          Second, the government opposes the defendant’s motion to prohibit witnesses from describing

 9 the actions or significance of any material captured by video while a video is playing. Witnesses should
10 be allowed to describe actions depicted in a video based on the witness’s perceptions, particularly if it is

11 helpful to understand the witness’s testimony or helpful to determining relevant facts at issue. See Fed.

12 R. Evid. 701.

13 VII.     No. 9: “All files and exhibits be generically named”

14          The government agrees that all evidence presented to the jury—including from the defendant—

15 should be named or labeled with a generic naming structure, and that the names should not be

16 conclusory, argumentative, or misleading. However, the government opposes extending this

17 requirement to attorney argument, such as during closing argument.

18 VIII. No. 10: “Defense is relying on prosecution witness list”

19          The defendant does not appear to make a motion regarding No. 10. In any event, the government

20 expects both parties—including the defendant—to provide prompt notification to the other party of any

21 changes to witness lists, including with respect to the defendant’s witness list for purposes of rebuttal.

22 IX.      No. 11: “Motion to exclude all witnesses during the proceeding”

23          The government opposes the exclusion of the government’s investigatory case agent, Special

24 Agent Daniel Garza, but otherwise agrees that all non-testifying witnesses (except Special Agent Garza)

25 be excluded from opening statements and the taking of evidence unless the witness is testifying.

26          Courts have ruled that government case agents are not subject to the exclusionary rule because

27 they qualify as government representatives pursuant to Fed. R. Evid. 615(b). See, e.g., United States v.

28 Valencia-Riascos, 696 F.3d 938, 941 (9th Cir. 2012). Indeed, case agents for the government are

     U.S. RESP. & OPP. TO DEF. MOTS. IN LIMINE
     CR 17-609 VC                                     5
 1 routinely permitted to remain in the courtroom throughout the trial. See, e.g., United States v. Thomas,

 2 835 F.2d 219, 223 (9th Cir. 1987). The Advisory Committee Notes for Federal Rule of Evidence 615

 3 confirm that government case agents are not subject to the witness exclusion rule in criminal cases,

 4 specifically stating that government counsel are permitted to have an investigative agent at counsel table

 5 throughout trial even if the agent is or may be a witness. See Fed. R. Evid. 615, Advisory Committee’s

 6 Note to 1974 Enactment.

 7 X.       No. 12: “All witnesses shall be subject to recall upon being dismissed from the stand”

 8          The defendant provides no basis or explanation for his motion, and the government opposes

 9 imposing any requirements on witnesses beyond what is required in the Federal Rules. In particular, the
10 Court controls the mode and order of examining witnesses, including to “avoid wasting time” and

11 “protect witnesses from harassment.” See Fed. R. Evid. 611.

12
     XI.    No. 13: “Disclosure of any and all information regarding civilian witnesses’ criminal
13          records, prior bad acts, crimes of moral turpitude”

14          As stated in the parties’ joint pretrial conference statement (Dkt. No. 59), the government

15 believes that it has disclosed all Brady material within its possession, custody, or control, and recognizes

16 its ongoing obligation to do so. The government also understands its continuing duty to comply with

17 Rule 16 and will do so. Accordingly, to the extent the government discovers Brady material regarding

18 testifying civilian witnesses, it will disclose such material.

19 XII.     No. 14: “Motion regarding the theft of firearm in question”

20          The government agrees with the defense that it will not make any statements or argument that the

21 defendant played any role in the theft of the firearm and ammunition with which he is charged. The

22 circumstances of the theft of the firearm are irrelevant to the defendant’s possession of it, and the

23 government has moved the Court to exclude any reference to that theft and to the prior ownership of the

24 firearm. See Dkt. No. 61 at 15:6-20.

25 XIII. No. 15: “Exclusion of any testimony, documents, physical evidence not disclosed to
         defense”
26
         The government opposes the defendant’s motion, as the government reserves its rights to
27
   promptly disclose and rely on new evidence to the extent any is discovered. The government has
28

     U.S. RESP. & OPP. TO DEF. MOTS. IN LIMINE
     CR 17-609 VC                                     6
 1 requested reciprocal discovery from the defendant pursuant to Federal Rules of Criminal Procedure 16,

 2 12.1, and 26.2. The government also reserves its rights with respect to disclosing and introducing

 3 additional testimony, documents, or physical evidence on rebuttal based on the defendant’s case. The

 4 government understands its continuing duty to comply with Rule 16 and will do so.

 5
     XIV. No. 16: “Addressing parties by their names rather than conclusory or argumentative
 6        labels, which assume facts not in evidence and undermine the presumption of innocence”

 7          The government opposes the defendant’s motion to require the prosecution and prosecution

 8 witnesses refer to all people by their given name. For instance, the government is entitled to refer to the

 9 defendant as “the defendant,” and witnesses may refer to other individuals—whose given names may be
10 unknown to them—as however they perceived those individuals (such as “victim”). See Fed. R. Evid.

11 701. Moreover, the government is entitled to use any explanatory labels during attorney argument, such

12 as during closing argument.

13
     XV.    No. 17: “Exclusion of opinion testimony from the prosecution witnesses regarding Mr.
14          Garcia Zarate’s guilt”

15          The government agrees that all witnesses—including the defendant’s witnesses—should not

16 opine on the binary issue of innocence or guilt.

17
     XVI. No. 18: “Exclusion as to opinion or expert opinion from prosecution witnesses as to the
18        veracity of Mr. Garcia Zarate’s statements”

19          The government opposes the defendant’s motion to exclude any views, commentary, or opinions

20 from prosecution witnesses as to the veracity of the defendant’s statements. The fact that police officers

21 did not believe the defendant’s statements is relevant and significant to explaining the progressive

22 course of questioning by law enforcement, and does not unduly encroach on the jury’s role in making

23 credibility determinations. See Fed. R. Evid. 701, 702.

24 XVII. No. 19: “Exclusion of Statement by Mr. Garcia Zarate at Arraignment”

25          The defendant has moved to exclude a spontaneous statement he made during his November 5,

26 2019 arraignment before Judge Hixon. The government has addressed the admissibility of this

27 statement in its first motion in limine. Dkt. No. 60. The defendant claims that it is not admissible

28

     U.S. RESP. & OPP. TO DEF. MOTS. IN LIMINE
     CR 17-609 VC                                     7
 1 because “it is not a complete statement,” is “taken out of its full context,” and “any probative value

 2 would be far outweighed by the prejudice.” Dkt. No. 58 at 7.

 3          The purported incompleteness of the statement is based on the fact that after the defendant

 4 admitted possessing the firearm in his pants pocket, and after he asked whether the charges were related

 5 to his immigration status, the Court adjourned the hearing to allow the defendant time to confer with

 6 counsel. The second part of the hearing was not recorded.

 7          This does not make the defendant’s statement about possessing the firearm in his pants pocket

 8 somehow incomplete. As the transcript indicates, that statement to Judge Hixon was complete in itself.

 9 After the defendant made this spontaneous admission, the Court asked the defendant again whether he
10 understood the charges, and the defendant moved on to the topic of immigration. Dkt. No. 42 at 3-4.

11 Further, although the second part of the hearing was not recorded, it is government counsel’s

12 recollection that the only thing the defendant said during that second part was “Yes” to the question

13 whether he understood the charges and the maximum penalties he was facing. There is nothing needed

14 to complete the defendant’s admission during the hearing.

15          Further, while the government can introduce the defendant’s admission as the statement of a

16 party opponent, the defendant is precluded from offering his own hearsay statements, even if the portion

17 introduced by the government did not contain the entirety of the admission. See Dkt. No. 61 at 8-10

18 (United States’ Motion in Limine #3). The rule of completeness contained within Federal Rule of

19 Evidence 106, on which the defense relies, is inapplicable. See United States v. Mitchell, 502 F.3d 931,

20 964 (9th Cir. 2007) (exculpatory statements by defendant were inadmissible hearsay even when made in

21 a broader self-inculpatory confession); id. at 965 n.9 (“Rule 106 does not render admissible otherwise

22 inadmissible hearsay.”); see also United States v. Vallejos, 742 F.3d 902, 905 (9th Cir. 2014) (“The Rule

23 does not, however, require the introduction of any unedited writing or statement merely because an

24 adverse party has introduced an edited version.”) (emphasis in original).

25          With respect to the defendant’s claim that his admission that he had the gun in his pants would

26 be taken out of context, this refers to his effort to introduce the November 5, 2019 hearing before this

27 Court. During that hearing, the Court rejected the defendant’s proposed jury questions, particularly

28 those that referred to President Trump. The Court was emphatic that this trial would be focused on the

     U.S. RESP. & OPP. TO DEF. MOTS. IN LIMINE
     CR 17-609 VC                                    8
 1 narrow issue of whether the defendant possessed the firearm and ammunition with which he is charged,

 2 and that it would not be a case about the President. The defense’s request that (presumably a transcript

 3 of) “the prior court proceedings in from of this Court be admitted as [the defendant] is clearly

 4 referencing the past proceeding,” Dkt. No. 58 at 7:21-23, represents an attempt to re-insert the issue of

 5 President Trump into this case. The Court should reject this effort.

 6          With respect to the defendant’s claim that his statement should not be admitted because its

 7 probative value would be outweighed by its prejudice, he offers no authority for this proposition.

 8 Indeed, it would be difficult to find any case that held that a defendant’s spontaneous confession to the

 9 crime, not made in response to interrogation, and recorded and transcribed, should be excluded on the
10 basis that it would unduly prejudice the jury.

11 XVIII. No. 20: “Prohibition on referring to the firearm as a ‘murder weapon.’”

12          The government agrees that it will not refer to the firearm at issue as a “murder weapon” during

13 the trial.

14 XIX. No. 21: “Prohibition on saying that Mr. Garcia-Zarate fired or used the gun.”

15          As detailed above and in the government’s motion in limine #2, part of the defendant’s

16 possession of the firearm and ammunition at issue involved him pulling the trigger of the weapon and

17 shooting a round. Dkt. No. 61 at 1–4. There is no basis to preclude the government from informing the

18 jury during the opening statement that the evidence they will hear will establish this fact, from

19 presenting that evidence during its case-in-chief, and in arguing that this is what happened during

20 closing and rebuttal.

21

22 DATED: January 2, 2020                                        Respectfully submitted,

23                                                               DAVID L. ANDERSON
                                                                 United States Attorney
24

25
                                                                        /s/
26                                                               KEVIN J. BARRY
                                                                 ERIC CHENG
27                                                               Assistant United States Attorneys
28

     U.S. RESP. & OPP. TO DEF. MOTS. IN LIMINE
     CR 17-609 VC                                    9
